Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-14-00267-CV

                                     DIATHEGEN, LLC,
                                  Appellant and Cross-Appellee

                                                 v.

          PHYTON BIOTECH, INC., Phyton Biotech, LLC, Phyton Biotech, GmbH,
                        Appellees and Cross-Appellants

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-17463
                         Honorable Janet P. Littlejohn, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, we REVERSE the part of the district
court’s judgment that denies the motion to confirm, vacates paragraphs 6 and 10.c. of the
arbitration Final Award, and reduces the rate at which interest accrued on the Final Award from
September 30, 2012 through March 21, 2014.

        We RENDER judgment confirming the arbitration award and ORDER that DiAthegen,
LLC have and recover of and from Phyton Biotech, Inc., Phyton Biotech, LLC, and Phyton
Biotech, GmbH, jointly and severally, the amount of $1,875,000 for its failure to provide three
continuous FTEs after October 2008, and the amount of $121,502 in pre-award interest, and
interest on the contractual damages in the amount of $154.11 per day times the number of days
that elapsed between September 30, 2012, and March 21, 2014.

        In all other respects, the trial court’s judgment is AFFIRMED. The parts of the trial court’s
judgment not reversed and rendered herein are not affected by this judgment and remain in full
effect.

       It is further ORDERED that DiAthegen, LLC recover its costs of this appeal from Phyton
Biotech, Inc., Phyton Biotech, LLC, and Phyton Biotech, GmbH.
                                                                               04-14-00267-CV


        It is further ORDERED that DiAthegen, LLC recover the full amount of its judgment and
its costs of this appeal from appellees and from SureTec Insurance Company, to the extent of
SureTec Insurance Company’s liability as surety on Supersedeas Bond No. 5184731.

       SIGNED August 26, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice




                                            -2-